Filed 9/23/2015 1:57:47 PM
                                                                                                                Billy Fox
                                                                                                            District Clerk
                                                                                                    Bowie County, Texas
                                                                                                       Joy Smith, Deputy


                                  CAUSE NO. 06-C1701-CCL

HERITAGE SNF D/B/A HERITAGE    §
                                                                                   FILED IN
PLAZA NURSING AND              §                                            6th COURT OF APPEALS
REHABILITATION CENTER          §                                              TEXARKANA, TEXAS
                               §                     IN THE COUNTY         COURT
                                                                            9/24/2015AT  LAW
                                                                                      8:41:42 AM
     PLAINTIFF                 §                                                DEBBIE AUTREY
                               §                                                    Clerk
vs.                            §
                               §
GEORGE FISHER, INDIVIDUALLY    §                     BOWIE COUNTY, TEXAS
AND AS INDEPENDENT EXECUTOR OF §
THE ESTATE OF WILMER GIDDENS   §
DECEASED                       §
                               §
     DEFENDANT                 §

                                     NOTICE OF APPEAL

TO THE HONORABLE JUDGE OF SAID COURT:

       Comes now Plaintiff Heritage SNF, LP d/b/a Heritage Plaza Nursing and Rehabilitation

Center (“Plaintiff”) and gives notice of its intent to appeal the trial court’s judgment rendered on

June 25, 2015. This appeal is taken to the 6th Court of Appeals in Texarkana Texas.


                                              Respectfully submitted,


                                              /s/ David H. Estes__________________
                                              DAVID H. ESTES
                                              State Bar No. 24012599
                                              destes@hdbdlaw.com
                                              NEIL J. STOCKBRIDGE
                                              State Bar No. 24088474
                                              nstockbridge@hdbdlaw.com
                                              HARTLINE DACUS BARGER DREYER LLP
                                              8750 North Central Expressway, Suite 1600
                                              Dallas, Texas 75231
                                              (214) 369-2100
                                              (214) 369-2118 - Facsimile

                                              ATTORNEYS FOR PLAINTIFF




MOTION TO MODIFY FINAL JUDGMENT                                                             PAGE 1
                              CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing document has been
forwarded to all known counsel of record in accordance with the Texas Rules of Civil Procedure
on this 23rd day of September 2015.



                                           /s/ David H. Estes__________________
                                           DAVID H. ESTES




MOTION TO MODIFY FINAL JUDGMENT                                                       PAGE 2